United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3843
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Dwayne Calais, also known as “Lil D”, *
also known as “D”,                    * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: September 7, 2011
                                 Filed: September 16, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       After a jury found Dwayne Calais guilty of conspiring to distribute cocaine, the
district court1 sentenced Calais to 188 months in prison. On appeal, his counsel seeks
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court improperly admitted Fed. R. Evid. 404(b) evidence of a traffic
stop in Texas and a police search in Louisiana, erred in denying a mistrial after an
officer involved in the stop testified that Calais refused to talk to him, and erred in


      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
imposing sentencing enhancements for obstructing justice and possessing a weapon.
In pro se briefs, Calais challenges the obstruction enhancement and denial of a
downward variance, and asserts a double jeopardy violation based on his retrial after
the first trial ended in a hung jury. Upon careful review, we affirm.

       We reject the trial-related arguments. We find no abuse of discretion in
allowing the Rule 404(b) evidence, because it was relevant to Calais’s intent and
knowledge, see United States v. Jackson, 278 F.3d 769, 771 (8th Cir. 2002); or in
denying a mistrial, because the government did not deliberately elicit the
objectionable testimony, the district court gave a curative instruction to the jury, and
the government otherwise presented substantial evidence of Calais’s guilt, see United
States v. Urqhart, 469 F.3d 745, 747, 749 (8th Cir. 2006). Calais’s double jeopardy
argument lacks merit. See Yeager v. United States, 129 S. Ct. 2360, 2366 (2009).

        We also reject the sentencing arguments. First, the weapon enhancement under
U.S.S.G. § 2D1.1(b)(1) was proper, as police found a gun within Calais’s reach and
a witness testified to seeing him with a gun while dealing drugs. See United States
v. Pizano, 421 F.3d 707, 732 (8th Cir. 2005). Second, the obstruction enhancement
under U.S.S.G. § 3C1.1 was proper given the district court’s finding that Calais had
testified falsely at his first trial. See United States v. Williams, 557 F.3d 556, 560-61
(8th Cir. 2009). Third, we find no abuse of discretion in declining to vary downward:
the court heard the arguments for a variance; stated that it had considered the 18
U.S.C. § 3553(a) factors; and found that this was a serious case because of the drug
quantity, that the sentencing disparities were not unwarranted, and that the sentence
was necessary to reflect the objectives of punishment, deterrence, and public
protection. See United States v. Gonzalez, 573 F.3d 600, 607 (8th Cir. 2009).

      Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, counsel is
granted leave to withdraw, and the judgment is affirmed.
                       ________________________________

                                          -2-